Exhibit 10.20

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

1. This Separation Agreement and General Release (hereinafter “Agreement”) is
entered into between Mark E. Woodward (hereinafter “Executive”) and by Serena
Software, Inc. (hereinafter “the Company”).

 

2. WHEREAS, Executive has been employed by the Company; and

 

WHEREAS, Executive is currently serving on the Company’s Board of Directors; and

 

WHEREAS, Executive has decided to voluntarily resign from his employment by the
Company and resign as a member of its Board of Directors; and

 

WHEREAS, Executive currently holds options to purchase 1,598,111 shares of
Company common stock at an exercise price of $1.25 per share (the “Roll-Over
Options”); and

 

WHEREAS; Executive and the Company desire to mutually, amicably and finally
resolve and compromise all issues and claims surrounding Executive’s employment
by the Company and the termination thereof;

 

NOW THEREFORE, in consideration for the mutual promises and undertakings of the
parties as set forth below, Executive and the Company hereby enter into this
Agreement.

 

3. Resignation. On December 20, 2006 (the “Termination Date”) Executive will
resign his employment with the Company and tender his resignation as a member of
the Company’s Board of Directors; a copy of such resignation is attached to this
Agreement as Exhibit A. Executive and the Company agree that as of the
Termination Date, Executive will cease to be an employee of the Company and will
cease to be a member of its Board of Directors.

 

4. Company’s Consideration. As full, sufficient and complete consideration for
Executive’s promises and releases contained herein, the Company will provide the
following.

 

(a) Severance. The Company will pay Executive severance in the gross amount of
two hundred [fifty]* thousand dollars ($250,000). Payment will be made in
installments on regular payroll dates over the six (6) months following the
Termination Date commencing with the first payroll date following the
Termination Date. All appropriate payroll deductions will be taken in accordance
with federal and state law.

 

(b) Stock. The Company will repurchase from Executive, and Executive will sell
to the Company, all of the shares of Company common stock beneficially owned by
Executive (which, for purposes of this Agreement, shall include all shares of
Company common stock that would result from the exercise of Executive’s
Roll-Over Options), in consideration for which the Company will pay Executive a
lump-sum payment amount equal to six million one hundred

 

1

* Correction of typographical error



--------------------------------------------------------------------------------

thirty six thousand seven hundred forty six dollars and twenty four
cents ($6,136,746.24), less applicable deductions for federal and
state withholding taxes (the “Lump-Sum Payment”). This amount of the Lump-Sum
Payment is calculated based upon the Company paying Executive $5.09 for each
share of Company stock subject to the Roll-Over Options, reduced by the exercise
price of $1.25 per share. The Lump-Sum Payment will be paid to Executive six
months and one day following his termination of employment with the
Company. Other than the aforesaid Lump-Sum Payment, the Company will not make
any additional payments to Executive for Executive’s stock holdings, option
awards or any other equity compensation awards or entitlements to same.

 

  (1)   As a condition of receiving the Lump-Sum Payment, Executive agrees to
execute such stock transfer documentation as the Company may require, and to
deliver any certificates representing repurchased shares that are in the
possession of Executive, and Executive agrees that all of his rights under any
awards that were granted to him under the Company’s 1997 Stock Option
and Incentive Plan, the Company’s 2006 Stock Incentive Plan or any other equity
incentive plan maintained by the Company (collectively the “Equity Plans”) shall
terminate without further payment to Executive upon the termination of his
employment with the Company, including but not limited to, Executive’s rights
under the Restricted Stock Agreement dated March 10, 2006 (including all shares
of Company common stock issued to Executive in connection therewith), the Time
Based Stock Option Agreement and Grant Notice dated March 27, 2006 and the
Time/Performance Based Stock Option Agreement and Grant Notice dated March 27,
2006.

 

  (2)   In addition, Executive agrees that as of his Termination Date all of his
rights under his employment agreement dated November 11, 2005, Employment
Agreement dated March 9, 2006, the Spyglass Merger Corp. Management Stockholders
Agreement dated March 7, 2006 and any agreement between Executive and the
Company or its predecessors, successors or assigns shall terminate, other than
his rights as specified in this Separation Agreement.

 

(c) Health and Medical Benefits. Upon Executive’s timely election to continue
Executive’s existing health benefits under COBRA, and consistent with the terms
of COBRA and the plan, the Company will pay the insurance premiums to continue
his existing health benefits until Executive finds employment providing
comparable health benefits, or through the twelve month period following the
Termination Date, whichever occurs first. Executive must continue to pay the
portion of premiums, co-payments, etc. that he would have paid had his
employment continued.

 

5. General Release of Claims.

 

(a) In further consideration for the payment and undertakings described above,
to the fullest extent permitted by law, Executive, individually and on behalf of
his attorneys,

 

2



--------------------------------------------------------------------------------

representatives, successors, and assigns, does hereby completely release and
forever discharge the Company, its affiliated and subsidiary corporations, and
its and their shareholders, directors, officers and all other representatives,
agents, employees, successors and assigns, from all claims, rights, demands,
actions, obligations, and causes of action of any and every kind, nature and
character, known or unknown, which Executive may now have, or has ever had,
against them arising from, or in any way connected with, the employment
relationship between the parties, any actions during the relationship, or the
termination thereof. This release covers all statutory, common law,
constitutional and other claims, including but not limited to, all claims for
wrongful discharge in violation of public policy, breach of contract, express or
implied, breach of covenant of good faith and fair dealing, intentional or
negligent infliction of emotional distress, intentional or negligent
misrepresentation, discrimination, any tort, personal injury, or violation of
statute including but not limited to Title VII of the Civil Rights Act, the
Americans with Disabilities Act, and the California Fair Employment and Housing
Act, which Executive may now have, or has ever had. The parties agree that any
past or future claims for money damages, loss of compensation, earnings and
benefits, including but not limited to stock entitlements, both past and future
(except as provided in this Agreement), medical expenses, attorneys’ fees and
costs, reinstatement and other equitable relief, are all released by this
Agreement.

 

(b) Executive and the Company do not intend to release claims that Executive may
not release as a matter of law, including but not limited to claims for
indemnity under California Labor Code Section 2802. In addition, Executive is
not releasing any of the following: (1) any rights to indemnification from the
Company whether pursuant to an agreement, the Company’s bylaws, applicable law
or otherwise, (2) any claims regarding any payments or benefits due to Executive
in connection with his execution of this Agreement, or (3) any claims arising
out of Executive’s status as the legal or beneficial owner of securities of the
Company.

 

(c) To the fullest extent permitted by law, any dispute regarding the scope of
this general release shall be determined by an arbitrator under the procedures
set forth in the arbitration clause below.

 

6. Waiver of Unknown Claims. Executive has read or been advised of Section 1542
of the Civil Code of the State of California, which provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

Executive understands that Section 1542 gives him the right not to release
existing claims of which he is not now aware, unless he voluntarily chooses to
waive this right. Having been so apprised, he nevertheless hereby voluntarily
elects to and does waive the rights described in Section 1542, and elects to
assume all risks for claims that now exist in his favor, known or unknown.

 

 

3



--------------------------------------------------------------------------------

7. Non-Admission. It is understood and agreed that this is a compromise
settlement of a disputed claim or claims and that neither this Agreement itself
nor the furnishing of the consideration for this Agreement shall be deemed or
construed as an admission of liability or wrongdoing of any kind by the Company.

 

8. Covenant Not to Sue.

 

(a) To the fullest extent permitted by law, at no time subsequent to the
execution of this Agreement will Executive pursue, or cause or knowingly permit
the prosecution, in any state, federal or foreign court, or before any local,
state, federal or foreign administrative agency, or any other tribunal, any
charge, claim or action of any kind, nature and character whatsoever, known or
unknown, which he may now have, has ever had, or may in the future have against
the Company and/or any officer, director, employee or agent of the Company,
which is based in whole or in part on any matter covered by this Agreement.

 

(b) Nothing in this paragraph shall prohibit Executive from filing a charge or
complaint with a government agency such as but not limited to the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Department of Labor, the California Department of Fair Employment and Housing,
or other applicable state agency.

 

(c) Nothing in this Agreement shall prohibit or impair Executive or the Company
from complying with all applicable laws, nor shall this Agreement be construed
to obligate either party to commit (or aid or abet in the commission of) any
unlawful act.

 

(d) Nothing in this paragraph shall preclude Executive from enforcing this
Agreement or exercising any rights that Executive may have that have not been
waived under the terms of this Agreement.

 

9. Waiver of Right to Reemployment. Executive agrees that he will not be
entitled to any further employment with the Company. He therefore waives any
claim now or in the future to other employment or reemployment with the Company,
or any of its related entities, and agrees that he will not apply for nor accept
employment with the Company or any of its related entities in the future.

 

10. Confidential Information; Restrictive Covenants. Executive acknowledges
that, as a result of his employment with the Company, he has had access to
confidential and proprietary information of the Company, that he will hold such
confidential and proprietary information in strictest confidence, and that he
will not make use of such information on behalf of anyone other than with the
express approval of the Company. Executive further confirms that he has
delivered to the Company all documents and data of any nature containing or
pertaining to such confidential and proprietary information and that he has not
taken with him any such documents or date or any reproduction thereof. Executive
further agrees to comply with and abide by all of the terms of (i) the Company’s
standard form of Confidential Information and Invention

 

4



--------------------------------------------------------------------------------

Assignment Agreement (Rev. 02/01/2003) and (ii) Section 9 of the Employment
Agreement dated March 9, 2006 to the extent that such provisions are enforceable
under governing law.

 

11. Nondisparagement. Executive agrees that he will refrain from making any
adverse, derogatory or disparaging statements about the Company, its board of
directors, officers, management, practices or procedures, or business operations
to any person or entity. Nothing in this paragraph shall prohibit Executive from
providing truthful information in response to a subpoena or other legal process.
The Company agrees that it will refrain from making any adverse, derogatory or
disparaging statements about Executive to any person or entity. Nothing in this
paragraph shall prohibit the Company from providing truthful information in
response to a subpoena or other legal process.

 

12. Legal and Equitable Remedies. The parties agree that Executive and the
Company have the right to enforce this Agreement and any of its provisions by
injunction, specific performance or other equitable relief without prejudice to
any other rights or remedies any party might have at law or in equity for breach
of this Agreement.

 

13. Acknowledgement of Representation or Opportunity to be Represented by
Counsel; Attorneys’ Fees. Executive acknowledges that he has been or had the
opportunity to be represented by counsel in the negotiation and preparation of
this Agreement. The parties further agree that each party will be responsible
for his or its own attorney’s fees and costs incurred in connection with this
Agreement.

 

14. Arbitration. Except for any claim for injunctive relief arising out of a
breach of a party’s obligations under paragraphs 8, 10 and 11 above, the parties
agree to arbitrate any and all disputes or claims arising out of or related to
the validity, enforceability, interpretation, performance or breach of this
Agreement, whether sounding in tort, contract, statutory violation or otherwise,
or involving the construction or application or any of the terms, provisions, or
conditions of this Agreement. Such arbitration shall be confidential, final and
binding and shall be conducted before a single arbitrator with Judicial
Arbitration and Mediation Services, Inc. ("JAMS") in the County of Santa Clara,
State of California, under the then-existing JAMS employment rules. The parties
acknowledge that by agreeing to this arbitration procedure, they waive the right
to resolve any such dispute through a trial by jury, judge or administrative
proceeding. The arbitrator shall: (a) have the authority to compel adequate
discovery for the resolution of the dispute and to award such relief as would
otherwise by permitted by law; and (b) issue a written arbitration decision
including the arbitrator’s essential findings and conclusions and a statement of
the award. Nothing in this Agreement is intended to prevent either Executive or
the Company from obtaining injunctive relief in court to prevent irreparable
harm pending the conclusion of any such arbitration. The arbitrator, and not a
court, shall be authorized to determine whether the provisions of this paragraph
apply to a dispute, controversy or claim sought to be resolved in accordance
with these arbitration procedures.

 

15. Complete and Voluntary Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. Executive expressly
warrants that he has read and fully

 

5



--------------------------------------------------------------------------------

understands this Agreement; that he has had the opportunity to consult with
legal counsel of his own choosing and to have the terms of the Agreement fully
explained to him; that he is not executing this Agreement in reliance on any
promises, representations or inducements other than those contained herein; and
that he is executing this Agreement voluntarily, free of any duress or coercion.
The authorized representative of the Company expressly warrants that he has read
and fully understands this Agreement; that he has had the opportunity to consult
with legal counsel of his own choosing and to have the terms of the Agreement
fully explained to him; that he is executing this Agreement on behalf of the
Company, and the Company has not authorized him to execute the Agreement on its
behalf in reliance on any promises, representations or inducements other than
those contained herein; and that in authorizing him to execute the Agreement on
behalf of the Company, the Company was acting voluntarily, free of any duress or
coercion.

 

16. Governing Law. This Agreement shall be construed in accordance with, and
governed by, the laws of the State of California.

 

17. Savings Clause. Should any of the provisions of this Agreement be determined
to be invalid by a court, arbitrator, or government agency of competent
jurisdiction, it is agreed that such determination shall not affect the
enforceability of the other provisions herein. Specifically, should a court,
arbitrator, or agency conclude that a particular claim may not be released as a
matter of law, it is the intention of the parties that the general release, the
waiver of unknown claims, and the covenant not to sue above shall otherwise
remain effective to release any and all other claims covered thereby.

 

18. Modification. No modification, amendment or waiver of any provision of this
Agreement shall be effective unless in writing signed by Executive and an
authorized representative of the Company

 

19. Agreement Not To Be Construed Against Drafter. This Agreement shall not be
construed in favor of or against any of the parties hereto, regardless of which
party initially drafted it.

 

20. Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

 

21. Prior Employment Agreements. Executive and the Company agree that this
Agreement supersedes any prior agreement between the parties setting forth the
terms and conditions of Executive’s employment with the Company, including that
employment agreement dated November 11, 2005 and that Employment Agreement dated
March 9, 2006, in either case except as expressly set forth in this Agreement,
notwithstanding the terms of such prior employment agreement.

 

22. Cooperation. Executive agrees to cooperate with, and to execute and deliver
to the Company such documents reasonably requested by, the Company to remove
Executive as a member of the board of directors and/or officer of all direct and
indirect subsidiaries of the Company.

 

6



--------------------------------------------------------------------------------

23. Effective Date of Agreement. This Agreement will be effective on the
Termination Date.

 

       

SERENA SOFTWARE, INC

Dated: December 20, 2006

     

/s/ Edward Malysz

       

Signature

Name: Ed Malysz

Title: SVP General Counsel

         

         

Dated: December 20, 2006

     

/s/ Mark Woodward

       

Mark E. Woodward

 

7